Citation Nr: 0108818	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for synovitis of the 
right knee.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 1968 
and again from November 1970 to November 1973.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1999 rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for synovitis of the right 
knee and PTSD.  

The veteran's claim for entitlement to service connection for 
PTSD is the subject of the REMAND below.  


FINDINGS OF FACT

1.  The veteran was treated for synovitis of the right knee 
during his first tour of active duty.  

2.  The veteran was separated from his first period of 
service with no residual disability of the right knee.

3.  The veteran does not presently have a right knee 
disability.


CONCLUSION OF LAW

Synovitis of the right knee was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran underwent an 
enlistment examination in March 1964.  Clinical evaluation of 
the lower extremities (including knees) proved normal.  

In August 1964, the veteran was seen complaining of right 
knee pain when bending.  Physical examination revealed muscle 
soreness.  The impression was muscle strain.  He was treated 
with warm soaks.  

In August 1967, the veteran was seen complaining of swelling 
and pain in the right knee.  His pain was noted to be in the 
medial and lateral areas on the right knee in the patellar 
area.  He stated he had difficulty in bending and 
straightening out of his leg.  There was a large amount of 
swelling without discoloration.  He was scheduled for an x-
ray the next day.  

The next day, the veteran returned to the clinic for an x-
ray.  He had effusion of the right knee with no trauma.  The 
x-rays were negative for a chip.  He was provided an ace wrap 
for the knee and medication.  He was also placed on limited 
duty and told to return to the clinic in five days.  

The veteran returned to the clinic in four days at which time 
he had his right leg casted.  He continued to complain of 
pain.  

In September 1967, the veteran was seen for a consultation 
for three weeks of swelling and pain of the right knee that 
had been placed in a cylinder for two weeks.  Physical 
examination revealed marked effusion, with tenderness along 
the medial joint line.  On one occasion with McMurray 
maneuver, there was a click in the right knee that could not 
be reduplicated.  X-ray examination was negative.  The 
impression was synovitis of the right knee and probable 
internal derangement of the right knee.  The examiner 
recommended that the veteran be evacuated for treatment.  

The veteran was air evacuated from Vietnam in September 1967 
to the U.S. Naval Hospital in Guam with diagnosis of 
synovitis of the right knee.  He recalled no significant 
injury to his right knee and stated that he had no difficulty 
with his right knee until approximately one week prior to 
admission at the Naval Hospital.  At that time, he had 
spontaneous swelling of the knee with discomfort in the same 
region.  His right leg was placed in a cylinder cast for five 
days prior to his admission to the hospital without 
significant improvement.  Physical examination revealed 
moderate effusion present in the right knee joint.  There was 
tenderness along the medial joint line of the right knee.  
Range of motion was exhibited from 5 degrees to 120 degrees.  
The collateral and cruciate ligaments were intact.  The 
remainder of the physical examination was within normal 
limits.  No definite evidence of torn ligament or cartilage 
in the knee could be ascertained at the time of admission.  
Physiotherapy was instituted for range of motion and 
quadriceps muscle rebuilding.  The effusion which existed at 
the time of admission gradually subsided and he attended 
daily physiotherapy.  He was able to lift 40 pounds with his 
right knee without difficulty at the time of discharge.  

The veteran underwent separation examination in June 1968.  
Clinical evaluation of the lower extremities (including 
knees) proved normal.  

The veteran underwent an enlistment examination for his 
second period of service in July 1970.  Clinical evaluation 
of the lower extremities (including knees) proved normal.  A 
Report of Medical History taken at that time indicated that 
he complained of a swollen joint of the right knee in 1967.  
This was not considered disabling.  

The veteran underwent a separation examination from his 
second period of duty in October 1973.  Clinical evaluation 
of the lower extremities (including knees) proved normal.  

After service, the veteran filed a claim for entitlement to 
service connection for a right knee disability in March 1998.  
He stated that he had only received treatment for his right 
knee one time since service, in 1991.  He provided no further 
information about that treatment.  

Private medical records dated from May 1996 to December 1997 
were obtained and associated with the claims folder.  These 
medical records showed no treatment of the right knee.

The veteran underwent a general medical examination in 
January 1999.  The veteran stated that in 1967 during a 
mortar attack, he ran from the barracks and struck his right 
knee on the door.  He had swelling and x-rays proved normal.  
Swelling did not resolve rapidly.  The veteran related to the 
examiner that he was not "claiming the knee" and further 
stated that the knee "did not really give me any problem."  
Review of the system regarding the knee was normal other than 
what one would expect from the simple aging process.  
Musculoskeletal examination showed all strength testing 
procedures in the lower extremities were normal.  There was 
full range of motion of all joints of the lower extremities 
without joint crepitance, tenderness, swelling, erythema, and 
edema.  No suprapatellar, joint line, or popliteal tenderness 
was noted in either knee.  Stability was excellent in both 
knees.  There was no crepitance and range of motion at 
extension and flexion was totally normal in both knees.  Gait 
and posture were upright and normal.  Neurological 
examination showed there was no limp on either extremity.  
The diagnostic impression was normal knee examination with 
the veteran not claiming any disability concerning the knee.  
X-rays showed minimal age-related spurring.  


Duty to Assist 

This claim arises from the veteran's application for service 
connection for synovitis of the right knee filed in 
March 1998.  There is no issue as to substantial completeness 
of the application.  

The Secretary is required to obtain service medical records 
and other relevant service records, VA treatment records, VA 
medical examinations and opinions and any other relevant 
records held by any Federal department or agency.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(c) and (d)).  In this regard, the veteran's 
service medical records from both periods of service were 
associated with the claims folder.  He has not indicated that 
he has undergone any VA treatment of his right knee.  The RO 
has satisfied its duty to assist through obtaining available 
service medical records relating to the veteran's two tours 
of duty in service. 

Finally, the veteran has been accorded an appropriate VA 
examination in January 1999.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  

Although the veteran has indicated that he received treatment 
on one occasion in 1991 for his right knee, the actual 
treatment record has not bee presented.  However, there is no 
reason to delay decision in this case pending an attempt to 
determine whether a record is available and an attempt to 
retrieve the record.  The duty to assist in obtaining records 
extends to relevant records only.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. §5103A(b)).  There is no potential relevance of 
a single instance of treatment some ten years ago when 
current thorough examination has shown no current disability 
of the right knee and the veteran himself has indicated no 
current complaints.  There is sufficient evidence to proceed 
with appellate review.  


Synovitis of the right knee

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran has claimed entitlement to service connection for 
a right knee disability, residual of the synovitis he 
experienced during his first period of service.  

The veteran's service medical records confirm that he was 
treated for synovitis of the right knee during his first 
period of service.  His right knee was placed in a cylinder 
cast and he underwent physiotherapy during that period.  On 
separation examination in June 1968, the veteran's lower 
extremities were clinically evaluated as normal.  Upon 
entrance examination for his second tour of duty, his lower 
extremities were again evaluated as normal, but he gave a 
history of a swollen right knee in 1967.  The examiner found 
that condition was not disabling.  Separation examination 
performed in October 1973 from his second tour of duty also 
showed a normal clinical evaluation of the lower extremities.  

Although the veteran has claimed service connection for a 
right knee disorder, the medical evidence of record is 
entirely against his claim.  He did have synovitis of the 
right knee during his first tour of duty, but there is no 
evidence that he has had a right knee disability since that 
time.  It appears that the synovitis of the right knee 
exhibited in service was an acute condition and no chronic 
disability developed from that condition.  Notwithstanding 
the lack of any treatment for or diagnosis of a right knee 
disorder during the veteran's second period of service, the 
veteran was accorded a VA examination in January 1999.  The 
examiner indicated that the veteran had a normal knee 
examination, and there was x-ray evidence of nothing more 
than minimal age-related spurring.  Furthermore, he indicated 
that the veteran said he was not claiming any disability of 
the knees and that his knees had not given him any problems.  
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

As discussed above, the lack of a 1991 treatment record for 
right knee complaints is not prejudicial to the veteran when 
he denies current knee complaints and has no current 
diagnosis of a disability.  Accordingly, the preponderance of 
the evidence is against entitlement to service connection for 
synovitis of the right knee.  



ORDER

Entitlement to service connection for synovitis of the right 
knee is denied.  



REMAND

The veteran also claimed that he has PTSD as a result of his 
Vietnam service.  

Unfortunately, remand is required so that additional 
development may be undertaken in this case in order to 
fulfill the Department's duty to assist the veteran with this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C. § 5103A)).

The veteran may be in receipt of Social Security disability 
benefits.  During his January 1999 VA examination, the 
veteran informed the examiner that he was in receipt of 
social security disability benefits because of his 
psychiatric disabilities.  VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran may be receiving such benefits.  Clarkson v. Brown, 4 
Vet. App. 565 (1993).  A request for the administrative 
decision and supportive documents should be made.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, the RO has asked the veteran to report his 
stressors associated with Vietnam.  He has stated that his 
base was attacked several times by rockets and many were 
killed, but he was unable to remember their names.  The 
veteran should be informed that it is not enough to have a 
diagnosis of PTSD, he must show that he was engaged in combat 
or had verified stressors associated with the PTSD diagnosis.  
The veteran's stressor statement, unfortunately, is too vague 
for verification by the appropriate authorities.  The RO 
should ask the veteran again to provide VA additional 
information in order for the RO to assist him with his claim.  
He needs to provide his unit assignment at the time of the 
stressful incident, the date of the incident, what events 
took place and the names of any people involved or anything 
that would be useful in verifying his stressful situation.  
The veteran also appears to have served in Vietnam during two 
different periods during his Marine Corps service.  He should 
specifically tell the RO during which period of Vietnam 
service the stressful event(s) occurred, and give the dates 
that he served in Vietnam.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.

2.  The RO should request a comprehensive 
written statement from the veteran 
containing as much detail as possible 
regarding the who, what, where, and when 
as to each of the putative stressors to 
which he alleges he was exposed in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including the full name, rank, unit of 
assignment, hometown or any other 
identifying detail.  The veteran is to be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors, if any.  This 
information should be sent to the USMC 
Historical Center, Archives Section, 
Building 58, Washington Navy Yard, 
Washington, D.C. 29374-0580, for 
verification of the veteran's putative 
stressors during his Marine Corps 
service.  The request should include a 
request for the unit history for the 
entire time period in question for the 
veteran's units while he was in Vietnam.  
Morning reports, lessons learned reports 
and any other information pertinent to 
the veteran's tours of duty in Vietnam, 
should be sought.  All attempts to secure 
this evidence should be documented in the 
claims file.

4.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

5.  If, and only if, it is determined 
that the veteran engaged in combat during 
service or was otherwise exposed to a 
verified stressor in service, then the RO 
should afford the appellant a VA 
psychiatric examination.  Any alleged 
stressors which have been verified should 
be made known to the examiner.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The psychiatrist 
should then render an opinion as to 
whether the veteran currently suffers 
from PTSD resulting from a verified 
military experience.  It should be stated 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event or events experienced 
during service pursuant to the diagnostic 
criteria set forth in Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  With reference to those stressors 
verified by the RO, the examiner should 
discuss the etiology of the veteran's 
PTSD, and provide all factors upon which 
the diagnosis was made.

6.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

7.  Adjudicate the issue of entitlement 
to service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and then 
be afforded a reasonable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



